Citation Nr: 1031880	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a hearing loss 
disability.

4.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1972 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in March 2007 and in July 2009 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The claims of service connection for a hearing loss disability 
and for tinnitus are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

At the hearing on appeal in April 2010 and on the record, prior 
to the promulgation of a decision in the appeal, the Veteran 
withdrew from the appeal the claims of service connection for a 
bilateral foot disability and for a lung disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on the 
claim of service connection for a bilateral foot disability have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal on the 
claim of service connection for a lung disability have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection: Bilateral Foot Disability and a Lung 
Disability 

An appellant may withdraw a substantive appeal on the record at a 
hearing before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.

At a hearing before the Board in April 2010 and on the record, 
the Veteran withdrew from appeal the claims of service connection 
for a bilateral foot disability and for a lung disability.  

As there is no longer an allegation of error of fact or of law 
for appellate consideration, the Board does not have appellate 
jurisdiction and the appeal as to these claims is dismissed.  38 
U.S.C.A. § 7105.


ORDER

The appeal of the claim of service connection for a bilateral 
foot disability is dismissed.

The appeal of the claim of service connection for a lung 
disability is dismissed.


REMAND

On the claims of service connection for a hearing loss disability 
and for tinnitus, in statements and in testimony, the Veteran 
asserts that he experienced noise exposure in service, while 
working on a flight line as a Security Policeman.  He states that 
he worked on the flight line 8 hours a day and was exposed to the 
noise of B-52s and other aircraft.  



On VA examination in January 2007, the VA examiner reported that 
the left ear hearing loss (hearing in the right ear was within 
normal limits on the audiogram) and tinnitus were less likely 
than not related to noise exposure in service, apparently relying 
on the absence of contemporaneous medical evidence in the 
service.   

The Board determines that the VA examination is inadequate 
because the VA examiner failed to consider whether the Veteran's 
lay statements presented sufficient evidence of the etiology of 
hearing loss or tinnitus.  Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006). 

As the VA examination is inadequate to decide the claims, under 
the duty to assist, the Veteran is to be afforded another 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine whether the 
Veteran has a hearing loss disability in 
each ear under 38 C.F.R. § 3.385 and 
tinnitus and, if so, whether it is at 
least as likely as not that the Veteran's 
current hearing loss disability and 
tinnitus is related to his noise exposure 
in service while working on a flight line.  

In formulating an opinion, considering 
accepted medical principles and the 
medical literature, the Veteran is 
competent to describe symptoms of impaired 
hearing and tinnitus even though the 
audiograms in service were within normal 
limits. Also the Veteran's his statements 
are consistent, that is, credible, with 
the circumstances of his service, Air 
Force Security Police.   Also, please 
comment on whether delayed hearing loss is 
consistent with the Veteran's noise 
exposure in service.
The claims folder must be made available 
to the examiner for review.

2.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


